Citation Nr: 0027172	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  97-08 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an increased rating for postoperative 
residuals of fracture of the left tibia and fibula, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This appeal arises from September 1996 and February 2000 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The veteran has submitted a statement from his former 
employer indicating he could no longer work, at least in part 
due to his service-connected disability; the veteran has also 
contended that his service-connected disability prevents him 
from obtaining or maintaining gainful employment.  Thus, he 
has raised the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities.  That claim, therefore, is forwarded 
to the RO for appropriate action.

He veteran has also, in various statements, essentially 
contended that he has been diagnosed with a shortened left 
leg, lower extremity radiculopathy, left forefoot 
metatarsalgia, pes planus, possible traumatic arthritis, left 
lower extremity, and pes cavus, and that these disorders are 
secondary to his service-connected postoperative residuals of 
fracture of the left tibia and fibula.  The veteran also 
appears to be raising an issue of whether new and material 
evidence has been submitted to reopen a claim for entitlement 
to service connection for varicose veins, as secondary to his 
service-connected left leg disability.  These claims are also 
referred to the RO for clarification and any indicated 
action.

The issue of an increased rating for postoperative residuals 
of fracture of the left tibia and fibula will be addressed in 
the remand appended to the decision below.
FINDING OF FACT

There is no medical evidence of a nexus between any a lumbar 
spine disorder and any incident of active service, and there 
is no medical evidence to show that the veteran's lumbar 
spine disorder was caused or aggravated by his service-
connected postoperative residuals of fracture of the left 
tibia and fibula.


CONCLUSION OF LAW

The veteran's claim for service connection for a lumbar spine 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his lumbar spine disorder was 
either caused by an inservice injury or by his service-
connected postoperative residuals of fracture of the left 
tibia and fibula.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2000); 38 C.F.R. 
§ 3.303(a) (1999).  In addition, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if they become manifest to a compensable 
degree within an applicable period after separation from 
active duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  No conditions 
other than those listed in § 3.309(a) can be considered 
chronic for purposes of presumptive service connection.  
38 C.F.R. § 3.307(a).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the determination of a well 
grounded claim based upon the chronicity and continuity of 
symptomatology provisions of 38 C.F.R. § 3.303(b).  The Court 
has ruled that the chronicity provision of § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of § 3.303(b) if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 493 
(1997).  The rules concerning chronicity and continuity of 
symptomatology, however, still require "medical expertise" 
to relate the veteran's present disability to his or her 
post-service symptoms.  Savage, 10 Vet. App. at 497-98.

The initial question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  In this regard, the veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded," that is, the claim must be plausible and capable 
of substantiation.  See 38 U.S.C.A. § 5107(a); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (established by 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (established by lay or medical 
evidence); and of a nexus (established by medical evidence) 
between the inservice injury or disease and the current 
disability (or an established service-connected condition, in 
a claim for secondary service connection under 38 C.F.R. § 
3.310).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); Libertine v. 
Brown, 9 Vet. App. 521 (1996).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (1999).  Secondary service 
connection may also be granted for the degree of aggravation 
to a non-service connected disorder which is proximately due 
to or the result of a service-connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448-50 (1995).  In the case of a 
claim for secondary service connection, there must be medical 
evidence of a nexus between an established service-connected 
condition and the claimed disability.  Libertine, supra.

The veteran's service medical records (SMR's) contain 
extensive hospitalization reports subsequent to his June 1955 
accident in Germany, when he was struck by a motorcycle.  
Those reports, including August 1955 disposition reports, 
note a fracture, simple, not elsewhere classified, of the 
left tibia and fibula, at the junction of the middle and 
distal third, and that there was "[n]o artery or nerve 
involvement."  Other than the left leg injury, the reports 
also note "a small lacerated wound on the left wrist, right 
elbow and left knee."  A June 1955 X-ray report contains the 
statement that "[h]eart, lungs and bony thorax are normal."  
There are no lumbar spine X-ray reports whatsoever in the 
SMR's, either in conjunction with this accident or 
subsequently.  There is no evidence in any of these reports 
of any injury to, complaints of, or treatment for, any low 
back injury.

The veteran was discharged to his unit in August 1955, for 
limited duty, after being noted to be "asymptomatic at the 
present time," and was to return to the orthopedic clinic in 
four weeks.  The discharge diagnosis was "[f]racture, 
simple, [not elsewhere classified], left tibia and fibula, 
junction of middle and distal third," and "[n]o artery or 
nerve involvement."  His October 1956 separation physical 
examination report contains notations that, upon clinical 
evaluation, his spine was found to be normal.  There are also 
no notations whatsoever on this report of any low back injury 
or any complaints as to the low back.

The veteran applied for service connection for the 
postoperative residuals of fracture of the left tibia and 
fibula in January 1957.  His application noted only the left 
leg injury; no mention is made of any back complaints.  On 
the reported history sheet of his March 1957 VA examination 
report the veteran noted only the fracture of the left tibia 
and fibula; no mention is made of any back complaints, or of 
a low back injury.  Upon physical examination "no 
demonstrable shortening" was noted on the report, "no 
limitation of motion of the knee or ankle," "[n]o loss of 
stability," and "no abnormality of weight bearing points."

There is no medical evidence of record dated between this VA 
examination report in 1957 and 1990 VA treatment reports, a 
period of some thirty-three years.  Thus, no medical evidence 
has been submitted showing that lumbar spine arthritis was 
manifested to a compensable (10 percent) degree within one 
year of the veteran's discharge from service.  See 38 C.F.R. 
§ 3.309(a).

The first complaints of any low back problems appear in 1995 
VA treatment reports, some forty years after the veteran's 
1955 injury.  A June 1995 VA treatment report contains a 
diagnosis of left sciatica.  An August 1995 EMG 
(electromyograph)/NCV (nerve conduction velocity) examination 
report contains an interpretation of "finding suggestive of 
left L4 and L5 radiculopathy."  There is no medical opinion 
in these reports, however, which relates any low back 
disorder with the veteran's left leg disability.

A May 1996 VA orthopedic examination report contains 
notations that X-rays of the lumbar spine showed a rather 
severe degenerative arthritis or hypertrophic arthritis.  The 
X-rays also were noted to reveal wedging of the lower 
thoracic vertebra as well as the upper two lumbar vertebra.  
There are large osteophytes which extend anteriorly and 
laterally from one vertebra to another.  At the level of the 
lumbar two, there are osteophytes to a lesser degree, that 
extend anteriorly from the anterior aspects of the lumbar 
"3/4/5" vertebra.  The pertinent diagnosis was degenerative 
arthritis of the lumbar spine with a lumbar radiculopathy.  
There is no medical opinion in this report relating any 
lumbar arthritis with the veteran's left leg disability.

In an addendum to that report dated in May 1996, the 
examiner, in answer to the RO's question as to whether or not 
the veteran's degenerative arthritis of the lumbar spine was 
due to his service-connected left leg disability, stated 
"[i]t is my opinion that the degenerative arthritis of the 
lumbar spine is not related to [the veteran's] fracture of 
his tibia, and I failed to see evidence of previous fracture 
in his lumbar and thoracic spine."

A February 1997 private treatment report appears to contain a 
diagnosis of lumbar DJD (degenerative disk disease).  There 
is no medical opinion contained in this report, however, that 
relates this disorder with the veteran's service-connected 
disability or to his active duty service.  In a February 1997 
private neurology examination report the first paragraph, in 
which the veteran is clearly relating his history, as the 
examiner does not indicate in that paragraph that he reviewed 
the veteran's service medical records or his postservice 
medical records, notes the veteran's contention that his left 
leg disability "has precipitated a low back pain on the left 
side," and that "[t]he pain does radiate into the left leg.  
The examiner, when later discussing VA treatment reports, 
notes that lumbar spine X-rays "recently revealed L2 
vertebral body deformity with mild anterior subluxation of 
the L3 and L2, past injury, in addition to osteophytes at 
multiple levels."  The examiner indicated that a lumbar 
myelogram in October 1995 "revealed no evidence of root 
compression, minimal compression fracture of the L2 noted, 
osteoarthritis of the facets described at the L4/5, and L5/S1 
levels."  The examiner also noted that X-rays of the 
thoracic spine revealed osteopenia with degenerative changes.  
This report also contained a notation that the veteran's 
"gait was still normal with heel and toe."  The pertinent 
impressions were: (1) left lower extremity persistent 
neurological symptoms without active evidence of root 
disease; (2) functional overlay to the type of sensory loss 
described on the left leg, which was noted to be nonanatomic.  
Thus, there is no competent medical opinion in this report 
which relates any low back disorder to the veteran's active 
duty service or to his service-connected left leg disability.

During the veteran's March 1997 personal hearing, where the 
issue was noted to be only service connection for a lumbar 
spine disability, secondary to his service-connected left leg 
disability, the veteran testified that his left leg has been 
weak since his inservice accident, and that he could only 
describe the problem with his left leg as having "a funny 
feeling to it."  He said that physicians had told him his 
limp was due to his back, and he claimed that the February 
1997 neurology report (discussed above) contained the 
physician's opinion that his service-connected left leg 
disability caused his low back pain.  The veteran further 
testified that he began VA treatment in 1990, and that he has 
been diagnosed with DJD of the lumbar spine with 
radiculopathy.  He recalled that he saw a private family 
clinic physician during the 1960's, which was the first 
treatment for his back, but that the clinic was now closed 
and the records and now unavailable.  The veteran also stated 
that he has had no postservice trauma to his back and that no 
physician had ever told him he needed shoe lifts.

In a March 1997 statement the veteran, in a notation on an 
attached copy of a September 1996 supplemental statement of 
the case, appears to contend that the 1957 VA rating 
examination report contained evidence of a low back 
condition.  A thorough review of that report, however, as 
noted above, fails to confirm that contention.

A January 1998 VA treatment report contains assessment of an 
apparent mild left limb shortage and pes cavus, mild.  There 
is no discussion of the veteran's back in this report.

An April 1998 VA treatment report contains assessments of 
metatarsalgia, left forefoot; residuals of traumatic injuries 
(tibia/fibula fracture) with possible traumatic arthritis, 
left lower extremity; pes cavus, and peripheral sensory 
neuropathy of unknown etiology.  There is no discussion of 
the veteran's back in this report.
The service medical records show no low back injury or 
disability.  The injuries that the veteran sustained in a 
motorcycle accident while on active duty, which involved his 
left wrist, right elbow, and left knee, were documented, but 
no back injury was noted.  There was also no back injury 
noted or reported on the veteran's discharge examination 
report, on his 1957 VA application for compensation, or on 
his 1957 VA orthopedic examination report.  There is also no 
medical evidence of any arthritis of the lumbar spine (or any 
other back disorder) diagnosed within one year of his 
discharge from service.  The medical evidence of record does 
not show a low back disability until many years after 
service, and there is no medical evidence or opinion of 
record which relates any back disorder, to include a 
suspected vertebral fracture, with the veteran's active duty 
service, to include an inservice motorcycle accident.

While the veteran and his representative have stated their 
opinions that the veteran's current lumbar disorders are 
related to either his inservice accident or to his service-
connected left leg disability, the evidence does not reveal 
they have any medical training or expertise, or are otherwise 
qualified to render medical opinions.  A veteran, as a lay 
person, is competent to testify as to the symptoms he or she 
experienced in service or afterward, but is not competent to 
opine as to a link between those symptoms and his or her 
present diagnosis.  See Rucker v. Brown, 10 Vet. App. 67, 75-
76 (1997).  The relationship of the veteran's service-
connected disability and a non-service connected disability 
is not susceptible to informed lay observation, and thus, for 
there to be credible evidence of such a relationship, medical 
evidence is required.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 
(1995); Schroeder v. Brown, 6 Vet. App. 220, 224 (1994).

There is also no medical evidence of record which indicates 
that the veteran's back disorder has been aggravated or 
worsened by his service-connected left leg disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448-50 (1995).

In the absence of medical evidence linking a current low back 
disability to service or to a service-connected disability, 
the Board finds that the veteran has failed to submit a well 
grounded claim for service connection.  Accordingly, service 
connection for a lumbar spine disability is not warranted.


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

Initially, the Board finds that the veteran's increased 
rating claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the veteran is 
found to have presented a claim which is not inherently 
implausible, inasmuch as a mere allegation that a service-
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 623 (1992).  Having submitted a 
well grounded claim, the VA has a duty to assist the veteran 
in its development.  See 38 U.S.C.A. § 5107(a).  This duty as 
not yet been fully met, and this case, therefore, is not 
ready for appellate disposition for the reasons that follow.

The Board notes the most recent VA examination of the 
veteran's service-connected left leg was in May 1996.  Since 
that time the veteran has contended that his disability has 
worsened, and the medical evidence reveals possible 
arthritis.  Thus, a new VA orthopedic examination of the 
veteran is necessary to determine the current severity of his 
service-connected disability.  The duty to assist includes 
conducting a thorough and contemporaneous medical 
examination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (quoting 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board also notes the most recent evidence reveals a 
shortening of the veteran's left leg.  It does not appear 
that the RO has considered 38 C.F.R. § 4.71a, Diagnostic Code 
5275.  It also does not appear that the RO considered any 
functional loss due to pain or arthritis.  In that regard, 
the Court in DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 
Ferraro v. Derwinski, 1 Vet. App. 326 (1991), Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), and Quarles v. Derwinski, 
3 Vet. App. 129 (1992), held that a rating examination must 
consider the functional loss of a part of the body due to 
pain on motion, fatigue, incoordination, and weakness, as 
required by 38 C.F.R. §§ 4.40, 4.45.  Although not 
specifically mentioned in that decision, but also to be 
considered, is 38 C.F.R. § 4.59, which also speaks to painful 
motion caused by arthritis.  Where a rating decision has 
failed to provide adequate consideration with respect to the 
role, if any, that pain has played in its determination, a 
remand is required.  See Hicks v. Brown, 8 Vet. App. 417, 422 
(1995); Voyles v. Brown, 5 Vet. App. 451, 453 (1993) 
(remanding because "it was necessary for the BVA to address 
both the existence and extent of [the] appellant's pain, as 
wall any limitation of motion due to his service-connected 
disabilities").

The Board also notes that the veteran has, since the May 1996 
VA examination, received a specially built left shoe which, 
according to the most recent VA treatment records, may have 
improved the impairment caused by his service-connected left 
leg disability.  The Board notes that disability ratings are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1; Fenderson 
v. West, 12 Vet. App. 119, 125 (1999).  The basis of 
disability ratings is the ability of the body as a whole, or 
of a system or organ of the body to function under the 
ordinary conditions of daily life, including employment.  See 
38 C.F.R. § 4.10.  Although the history of a disability must 
be considered, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Documents created in proximity to the 
recent claim are the most probative in determining the 
current extent of impairment.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The Board further notes that when the 
service-connected impairment is improved by such things as 
medication or prosthetic devices, the degree of impairment is 
rated in accordance with that improvement.  Thus, an 
orthopedic examination is required to determine whether the 
veteran's impairment, as caused by his service-connected 
disability, has improved due to his new shoe.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The veteran should be contacted to 
determine whether he has received 
treatment for his service-connected left 
leg disability, since April 2000.  If so, 
those records should be obtained and 
associated with the claims file.

2.  After completion of the above, the 
veteran should be provided a VA 
orthopedic examination to determine the 
current severity of his service-connected 
postoperative residuals of fracture of 
the left tibia and fibula.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination, and 
that review must be noted in the report.  
The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of his claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

The orthopedic examiner is requested, to 
the extent that is possible, to provide 
findings indicating whether or not  pain 
or arthritis due to a fracture of the 
left tibia and fibula limits the range of 
motion of the ankle, foot, or leg, and, 
if so, to what degree.  The examiner is 
also requested to provide an opinion as 
to whether weakened movement, excess 
fatigability, or incoordination is shown; 
if feasible, these determinations should 
be expressed in terms of the degree of 
additional range of motion loss.  The 
examiner is also requested to provide an 
opinion as to whether pain significantly 
limits functional ability during flare-
ups.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

The examiner is also requested to measure 
and report the length of the veteran's 
legs in compliance with 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.

The examiner is also requested to provide 
an opinion as to the current degree of 
impairment caused by the veteran's 
service-connected left leg disability 
(postoperative residuals of fracture of 
the left tibia and fibula), with any 
orthopedic prosthetic the veteran might 
be currently using, such as a special or 
built-up shoe.

3.  After completion of the above the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim for an 
increased rating for postoperative 
residuals of fracture of the left tibia 
and fibula.  If not, the report should be 
returned as inadequate for adjudication 
or rating purposes.  See 38 C.F.R. § 4.2; 
Bruce v. West, 11 Vet. App. 405, 410 
(1998); Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).

4.  The RO should then adjudicate the 
issue of an increased rating for 
postoperative residuals of fracture of 
the left tibia and fibula, based on all 
the evidence of record and all applicable 
statutes, regulations, and caselaw.  The 
RO should consider, when rating any such 
disability, 38 C.F.R. § 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5275, 
and DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).  If the potential full 
benefit is not granted, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the applicable time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to fulfill the 
duty to assist and to obtain additional medical development, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

